Citation Nr: 1119062	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  02-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for residuals of a head injury, to include migraine headaches.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from June 1979 to August 1979.  The Veteran served on active duty from April 1986 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was most recently before the Board in September 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

Additionally, a review of the record shows that in a March 2004 Board decision, the Veteran was granted entitlement to service connection for a right foot disability based on a finding of clear and unmistakable error in a July 1989 rating decision.  There is no rating decision of record implementing this decision.  Therefore, if it has not already been done, the appropriate actions should be taken to implement the March 2004 Board decision.    


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the September 2009 remand, the Board directed that attempts be made to first locate the Veteran's original claims file, and second, try to rebuild the claims file in further detail if the attempts to locate the original were unsuccessful.

A review of the record shows that a more thorough attempt to rebuild the Veteran's claims file was made.  However, there is no indication from the record that further attempts to try and locate the Veteran's original claims file were made.  As there are undoubtedly original documents in the original claims file that cannot be duplicated, attempting to locate that file is of utmost importance.  

Additionally, a review of the several adjudicative documents that have been added to the record shows that they cite both VA QTC examination reports and private treatment notes.  There is no indication from the record that attempts were made to obtain duplicate copies of these records.  A review of these records is vital to making a decision in this case. 

Also, the Board notes that several adjudicative documents were added to the record.  However, according to the December 2009 statement of the case, the Veteran was issued a February 2002 rating decision.  This decision is not of record and there is no explanation as to why it is missing.  In light of the fact that rating decisions both prior and subsequent to the February 2002 decision have been added to the record, the Board finds that attempts must be made to locate a copy of the February 2002 rating decision.

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the September 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that attempts to locate the Veteran's original claims file should be made.  If those attempts are unsuccessful, attempts should be made to obtain both private treatment records and the VA examinations cited in the rating decisions of record. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should attempt to locate the Veteran's original claims file, following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR.  Documentation of all action taken should be included in the file.

2. If the Veteran's original claims file is still not located, the RO or the AMC should more completely rebuild the Veteran's claims file.  Specifically, attempts should be made to obtain the VA QTC examination reports and private treatment records cited in the various adjudicative documents of record, as well as the cited February 2002 rating decision.  Additionally, attempts should be made to obtain a copy of the Veteran's DD Form 214.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

